DETAILED ACTION

The amendment filed on 04/11/2022 have been entered. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gunnerud et al. (US 20180320504) and Sassi et al. (US 20110313737).

Regarding claim 1, Gunnerud discloses a method of improving performance of a well (abstract), comprising: 
step 1 - using first sensor data to identify a first period of time during which a first value of a first surface data is stable ([0039]-[0040] discloses that the use of sensor to obtain data from control points, abstract discloses identifying time intervals in the data during which the control points and the flow parameters are in steady state, in other words stable, also see [0016]); 
step 2 - using (a) the first surface data and (b) first historical production data and c) a first physics-based simulation to generate probabilities for a first set of possible values for an unknown downhole condition (abstract discloses statistical data representative of some or all steady state intervals identified in previous step, [0015] discloses using steady state interval of choke valve openings to determine a statistical representation,  [0016] discloses the production of statistical information including one or more of mean, median, variance, constant term, linear term, r-squared, and/or number of sample points, [0112] discloses the use of historical and live data presented to the user which is the production engineer or operator, meaning that the data represents surface data);; 
step 3 - using modeling to estimate a first likelihood that at least some of the matched possible values with the first set historical production data ([0016]. [0161] discloses comparing new live data to older historical data, [0016] discloses the production of statistical information including one or more of mean, median, variance, constant term, linear term, r-squared, and/or number of sample points) 
step 4 - using second sensor data to identify a second period of time during which a second surface data is stable; using (a) the second stable period, (b) second historical production, and (c) a second physics-based simulation to generate probabilities for a condition set of possible values for the unknown downhole condition (abstract discloses statistical data representative of some or all steady state intervals identified in previous step, [0015] discloses using steady state interval of choke valve openings to determine a statistical representation,  [0016] discloses the production of statistical information including one or more of mean, median, variance, constant term, linear term, r-squared, and/or number of sample points, [0112] discloses the use of historical and live data presented to the user which is the production engineer or operator, meaning that the data represents surface data, [0025] discloses that the method may be repeated and/or carried out continuously); and estimating a drift by comparing the first and second sets of possible values for the unknown downhole condition ([0016]. [0161] discloses comparing new live data to older historical data, [0016] discloses the production of statistical information including one or more of mean, median, variance, constant term, linear term, r-squared, and/or number of sample points), and estimating a drift between the first and second likelihood (claim 4 discloses comparing a first part of a steady state interval and a second part of the steady state interval and determining a drift of less than 5 or 10%, also see [009]); 
step 5 - using the drift to provide recommendation to improve performance of the well ([0020] discloses the use of data to create a local model used to predict the effect of adjustments to one or more control points on the flow parameters, [0026] discloses the determination of one or more proposed adjustments to the control points that would improve performance); and step 6 - implementing the recommendation ([0026] discloses implementing the proposed adjustments).
Gunnerud appears to be silent regarding the use of probabilistic inverse modeling. Gunnerud and Sassi disclose similar method used to determine downhole parameters. 
Sassi teaches the uses both iterative and probabilistic inverse modelling to enhance the effectiveness in determining parameters through inversion ([0019]).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Gunnerud and Sassi before him or her, to modify the method disclosed by Gunnerud to include the use of probabilistic inverse modeling as taught by Sassi to enhance the effectiveness in determining parameters through inversion ([0019]).

Regarding claim 2, Gunnerud further discloses that the first sensor data is at least partially historical (abstract).

Regarding claim 3, Gunnerud further discloses that the sensor data is at least partially live (abstract).

Regarding claim 4, Gunnerud further discloses that steps 1-4 of the method are completely automated ([0064] discloses that the control points are automatically adjusted by a control system).

Regarding claim 5, Gunnerud further discloses eliminating noise from the first surface  data ([0067] discloses selecting frequencies to avoid noise).

Regarding claim 6, Gunnerud further discloses that the step of matching further comprises incorporating a change in at least one of an artificial lift setpoint and a transitionary state ([0013]).

Regarding claim 7, Gunnerud further discloses constraining the direction of the drift to avoid unphysical changes in unknown parameters ([009] discloses the use of a threshold of zero meaning that there is a requirement that there is no intentional change to the status of the control point, thus constraining the drift from moving in either positive or negative direction, also see [0280]).

Regarding claim 8, Gunnerud further discloses that the second period is the next contiguous stable period after the first period ([0013]-[0015]).

Regarding claim 10, Gunnerud further discloses utilizing the drift to update the probabilistic inverse modeling ([0053] discloses iteratively improve the performance of the flow network and/or iteratively build knowledge about the operation of the flow network meaning that the prior iteration is used as additional input in later iteration).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gunnerud et al. (US 20180320504) and Sassi et al. (US 20110313737) as applied to claim 1 above, and further in view of Gao (US 20210222552).

Regarding claim 9, the combination of Gunnerud and Sassi is silent regarding the fact that the first physics-based simulation comprises a machine learning proxy. Gunnerud and Gao disclose similar reservoir modeling using computer simulation. 
Gao teaches the use of a machine learning proxy to help improve the accuracy of rule and model-based insight (abstract, [0079]).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Gunnerud, Sassi and Gao before him or her, to modify the method disclosed by the combination of Gunnerud and Sassi to include the use of machine learning as taught by Gao to help improve the accuracy of the model-based insights ([0079]).

Claims 11-12 is rejected under 35 U.S.C. 103 as being unpatentable over Gunnerud et al. (US 20180320504) and Sassi et al. (US 20110313737) as applied to claim 1 above, and further in view of Yutsi et al. (US 20100023269).

Regarding claims 11 and 12, the combination of Gunnerud and Sassi is silent regarding the fact that the unknown downhole condition comprises at least a reservoir pressure and at least a tubing friction factor. Gunnerud and Yutsi disclose similar reservoir modeling used to determine downhole conditions. 
Yutsi teaches that the unknown conditions comprise reservoir pressure and tubing friction factor ([0145] discloses the use of data to obtain a model that allow the determination of reservoir pressure and friction).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Gunnerud, Sassi and Yutsi before him or her, to modify the method disclosed by the combination of Gunnerud and Sassi to include the reservoir pressure and friction as unknown downhole conditions as taught by Yutsi in order to provide help predict flow rates during the production phase of the reservoir.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gunnerud et al. (US 20180320504) and Sassi et al. (US 20110313737) as applied to claim 1 above, and further in view of Carvajal et al. (US 20160259088).

Regarding claim 13, the combination of Gunnerud and Sassi is silent regarding the fact that the recommendation is to re-stimulate a well. Gunnerud and Carvajal both disclose similar reservoir modelling. 
Carvajal teaches the use of modelling results to recommend re-stimulation specific zones ([0064]).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Gunnerud, Sassi and Carvajal before him or her, to modify the method disclosed by the combination of Gunnerud and Sassi to include recommendation of re-stimulation as taught by Carvajal in order to improve productivity of the reservoir.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining whether a potential mud motor stall has occurred, and comparing one or more signatures of the potential mud motor stall to determine whether the potential mud motor stall is a mud motor stall.
In claim 1, the limitation of using data to generate probabilities for a first set of possible values, and using drift to provide recommendation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “using data to generate probabilities for a first set of possible values” in the context of this claim encompasses the user manually calculating probabilities. Similarly, the limitation of using drift to provide recommendation, as drafted, is a process that, under its broadest reasonable interpretation, covers a user manually calculating a drift value and providing recommendations. Accordingly, the claim recites an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements provided in claim 1. Claims 2-13 are also rejected for the reasons mentioned above. 

Response to Arguments

Applicant’s states that “Sassi teaches aspects of probabilistic approaches, but there is no teaching, suggestion, or motivation to model flow or other parameters based upon drift in multiple sets of possible values”. The Examiner respectfully disagrees. In fact, Gunnerud discloses comparing a first part of a steady state interval and a second part of the steady state interval and determining a drift (see claim 4, also see [0012]).   


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANY E AKAKPO/Examiner, Art Unit 3672      

5/20/2022